The strenuous insistences of earnest counsel for appellant, presented to this Court in the application for rehearing, to the effect that this Court (the Court of Appeals) "is charged with the decision in this cause, and are not bound to follow the rulings of the Supreme Court", may not and cannot be sustained, in view of the existing statute, section 7318 of the Code of 1923, which expressly provides: "The decisions of the supreme court shall govern the holdings and decisions of the court of appeals, and the decisions and proceedings of such court of appeals shall be subject to the general superintendence and control of the supreme court as provided by section 140 of the constitution of the state."
In this case but two salient points of decision are involved and presented. By the two opinions heretofore rendered,193 So. 89, 101,1 the Supreme Court has decided each of said questions adversely to the contention of appellant. Thus, notwithstanding the personal views of the writer, the judgment here to be rendered, under the law, must conform to and be controlled by the decisions of the Supreme Court. In view of the decisions of the Supreme Court we, therefore, must overrule this application for rehearing. It is so ordered.
Application for rehearing overruled.
1 238 Ala. 2, 291.